Case 3:21-cv-00582-MCR-EMT Document1 Filed 04/06/21 Page 1 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
LUCY BARDEN,

Plaintiff, Case No.:
Vv.

THE GUARDIAN LIFE
INSURANCE COMPANY OF
AMERICA,

Defendant.
/

COMPLAINT

COMES NOW the Plaintiff, LUCY BARDEN, (hereinafter “Plaintiff *) by and
through the undersigned attorney, and files this Complaint stating a cause of action
against the Defendant, THE GUARDIAN LIFE INSURANCE COMPANY OF
AMERICA (hereinafter “Guardian” and/or “the Guardian”), and alleges as follows:

1. This is an action for recovery of benefits under an employee welfare
benefit plan brought pursuant to 29 U.S.C. §1 132(a)(1)(b)(ERISA). Plaintiff seeks
to recover benefits she claims are due to her under her employer’s group policy issued
by the Guardian, which she claims have been wrongfully denied.

PARTIES
2. At all times material hereto, Plaintiff was and is an adult resident citizen

of Santa Rosa County, Florida, and otherwise a resident of the State of Florida.
Case 3:21-cv-00582-MCR-EMT Document1 Filed 04/06/21 Page 2 of 6

3. At all times material hereto, The Guardian was and is a foreign
corporation authorized to engage and engaging in business within the State of
Florida, including Santa Rosa County, Florida.

4, At all times relevant to this action, Plaintiff purchased a plan for long-
term disability benefits pursuant to her former employer, Covenant Hospice, Inc.’s,
group benefit plan, under plan number 519914 (“the Plan”).

5. At all times material to this Complaint, the Plan was in full force and
effect and Plaintiff was a Plan participant.

6. The Guardian is in possession of all-master Plan documents.

7. The Guardian is a Plan Fiduciary and a claims fiduciary, and both makes
decisions and pays awarded benefits out of its own funds and is thus operating under
a conflict of interest.

BASIS FOR JURISDICTION

8. This Court maintains subject matter jurisdiction over this action

pursuant to 29 U.S.C. § 1132(e) and 28 U.S.C. § 1331.
UNLAWFUL DENIAL OF BENEFITS
9. Plaintiff realleges and reaffirms the allegations contained in the

paragraphs above, and further alleges as follows.

Page 2 of 6
Case 3:21-cv-00582-MCR-EMT Document1 Filed 04/06/21 Page 3 of 6

10. Plaintiff purchased through her former employer, Covenant Hospice,
Inc., a contract of salary continuance (the Plan) that included long-term disability
benefits under any period of disability as defined by the Plan.

11. On or about October 31, 2017, Plaintiff became totally disabled from
performing any gainful work on a full-time basis with reasonable accommodation as
defined by the Plan, due to cervical spondylosis; bilateral knee osteoarthritis; torn
right rotator cuff; obesity; hypertension; hypothyroidism; GERD; osteopenia; asthma;
obstructive sleep apnea; Vitamin D deficiency; and other exertional and non-
exertional impairments.

12. Alternatively, on or about November 27, 2017, Plaintiff became totally
disabled from performing any gainful work on a full-time basis with reasonable
accommodation as defined by the Plan, due to cervical spondylosis; bilateral knee
osteoarthritis; torn right rotator cuff; obesity; hypertension; hypothyroidism; GERD;
osteopenia; asthma; obstructive sleep apnea; Vitamin D deficiency; and other
exertional and non-exertional impairments.

13. Onor about May 7, 2018, the Guardian received Plaintiff's application
for long-term disability benefits under the Plan.

14. The Guardian acknowledged receipt of Plaintiff's application

Page 3 of 6
Case 3:21-cv-00582-MCR-EMT Document1 Filed 04/06/21 Page 4 of 6

for long-term disability benefits under the Plan by letter dated May 9, 2018.

15. Onor about July 27, 2018, the Guardian, or its agents, denied Plaintiff's
claim for long-term disability benefits.

16. Onor about February 27, 2019, Plaintiff requested an extension of time
to file her appeal.

17. Onor about March 7, 2019, the Guardian granted Plaintiff an extension
of time for Plaintiff to file her appeal.

18. On or about April 18, 2019, Plaintiff timely appealed the denial of her
long- term disability benefits. |

19. On or about June 21, 2019, Plaintiff was awarded long-term disability
benefits commencing on February 25, 2018 (following a ninety (90) day elimination
period) under the Plan.

20. On or about August 23, 2019, the Guardian notified Plaintiff that her
long-term disability benefits would cease effective F ebruary 25, 2020.

21. Plaintiff received long-term disability benefits (including past-due
benefits) covering the benefit periods from F ebruary 25, 2018 through March 24,
2020. The Guardian paid Plaintiff until its review of her claim was deemed to be

complete.

Page 4 of 6
Case 3:21-cv-00582-MCR-EMT Document1 Filed 04/06/21 Page 5 of 6

22. Onor about April 1, 2020, the Guardian, or its agents, determined
Plaintiff was no longer disabled as defined by the Plan.

23. On or about September 2, 2020, Plaintiff timely appealed the
denial/termination of her long-term disability benefits.

24. On or about March 5, 2021, the Guardian, or its agents, upheld its
decision to deny Plaintiffs claim for long-term disability benefits/terminate
Plaintiff's long-term disability benefits.

25. Plaintiff continues to suffer from cervical spondylosis; bilateral knee
osteoarthritis; torn right rotator cuff; obesity; hypertension; hypothyroidism; GERD;
osteopenia; asthma; obstructive sleep apnea; Vitamin D deficiency; and other
exertional and non-exertional impairments, which render her disabled as defined by
the Plan and thus is and remains entitled to long-term disability benefits under the
Plan.

26. Plaintiffhas exhausted all available administrative remedies afforded by
the Plan and has otherwise complied with all conditions precedent to this action.

WHEREFORE, Plaintiff prays for a judgment against the Defendant, THE
GUARDIAN LIFE INSURANCE COMPANY OF AMERICA, for all Plan benefits

owed at the time of said judgment, back-due benefits from the date of Defendant,

Page 5 of 6
Case 3:21-cv-00582-MCR-EMT Document1 Filed 04/06/21 Page 6 of 6

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA’, cut-off, pre-

judgment interest, attorneys’ fees, costs of this action, and all other relief deemed just

and proper by the Court.

Dated: 04/06/2021

 

/s/Daniel J. Finelli

Daniel J. Finelli, Esq.

Florida Bar No.: 101084
d.finelli@solowaylawfirm.com
Daniel M. Soloway, Esq.
Florida Bar No.: 508942
d.soloway(@solowaylawfirm.com
Soloway Law Firm

1013 Airport Blvd.

Pensacola, FL 32504

(850) 471-3300 (T)

(850) 471-3392 (F)

Counsel for Plaintiff

Page 6 of 6
